JAGGARD,. J.
(dissenting).
I respectfully dissent. The act of the county board was not judicial in the sense that the actions of a court are judicial, but only in the sense that the action of a private individual or any private corporation, passing upon a controverted liability, is judicial or quasi judicial. The fact that a board of officers “has, in the performance of. their duties, to ascertain facts, and, in doing so, to determine what the law is, does not of itself render the acts judicial. That has to be done every day by public bodies and officers, in the discharge of purely legislative or executive acts.” State v. Clough, 64 Minn. 378, 67 N. W. 202. And see State v. Village of McIntosh, 95 Minn. 243, 245, 103 N. W. 1017.
The county board bears no resemblance to a court. The commissioners were not judges. They were not impartial, disinterested third persons, charged with the determination of other people’s controversies. The board was one of two parties to a contract. It was engaged in determining whether that contract had been performed. There was no trial. The contractor was given a hearing, just as he might be before a board of directors in a private corporation. The resolution was not a judgment, in form or in substance. The board is á public body, which may act in its business or in its public capacity. Here it was acting solely in its business capacity. It was a board of directors of a municipal corporation, who had let* a contract, and who afterwards passed upon a dispute as to the performance of that contract. It was not bound by its initial conclusion. It had the same right to change its mind that the board of directors of a private corporation has. Its action may have been an admission against interest, in case a lawsuit resulted; but it would not conclude the board. There is no reason for putting it in a less favorable position in the correction of mere commercial, not legal, mistakes than the board of directors of a private corporation with respect to purely businéss affairs. That the statute prescribed an orderly method for the transaction of business and time of an appeal has no bearing on the controversy.